NO. 12-21-00134-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CARRIE M. LEO,                                           §        APPEAL FROM THE 402ND
APPELLANT

V.                                                       §        JUDICIAL DISTRICT COURT

MICHELLE SMITH, D/B/A MINI-S
EXOTIC ZOO, L.L.P.,                                      §        WOOD COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
        Appellant, Carrie M. Leo, filed a pro se notice of appeal on August 12, 2021. On August
16, the Clerk of this Court notified Appellant that the notice of appeal failed to contain the
information specifically required by Texas Rules of Appellate Procedure 9.5 and Section
51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5 (service); see
also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must
be served on each court reporter responsible for preparing reporter’s record). The notice warned
that, unless Appellant filed a proper notice of appeal on or before September 15, the appeal
would be referred to the Court for dismissal. On September 13, Appellant filed an amended
notice of appeal, but the notice still fails to comply with Section 51.017(a). 1




         1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).




                                                         1
         Because Appellant failed, after notice, to comply with Section 51.017(a), the appeal is
dismissed. 2 See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’ notice to all
parties, appellate court may dismiss appeal if appeal is subject to dismissal because appellant
failed to comply with a requirement of these rules, a court order, or a notice from the clerk
requiring a response or other action within a specified time).
Opinion delivered September 15, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
             We also note that Appellant has not filed the required docketing statement. See TEX. R. APP. P. 32.1.


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 15, 2021


                                         NO. 12-21-00134-CV


                              CARRIE M. LEO,
                                   Appellant
                                      V.
                MICHELLE SMITH, D/B/A MINI-S EXOTIC ZOO, L.L.P.,
                                   Appellee


                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2019-673)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3